Motion Granted; Order filed April 23, 2013




                                            In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-13-00239-CR
                                     ____________

                              LEON HARRISON, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 230th District Court
                                Harris County, Texas
                            Trial Court Cause No. 635921


                                          ORDER

       Appellant filed a motion to include the exhibits admitted at the hearing in the
record on appeal. The motion is granted.

       We order the official court reporter for the 230th District Court, to file the record
of the hearing held in this case on September 24, 2012 within 30 days of the date of this
order. If no hearing was held, the court reported is directed to file any exhibits that were
considered by the trial court in issuing its order.

                                       PER CURIAM